                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

BEVAN & ASSOCIATES,                                Case No. 2T6-CV-746
LPA, INC., et al.,
                                                   JUDGE ALGENON L. MARBLEY
                      Plaintiff.
                                                   MAGISTRATE KIMBERLY A. JOLSON
       vs.



RICHARD MICHAEL DEWINE, el al..

                      Defendants.


                                    STIPULATED ORDER


       On October 10, 2019, Plaintiffs filed a Motion for Attorney's Fees. The parties have

reached an agreement that Defendants will pay a total amount of $113,119.20 in full and

complete satisfaction of Plaintiffs requested attorney fees. Pursuant to the parties' agreement,

the Court Orders Defendant. Ohio Bureau of Workers' Compensation to pay $67,871.52 and

Defendant, Industrial Commission of Ohio to pay $45,247.68 to Plaintiffs, Bevan & Associates

in care of Kegler Brown Hill & Ritter.

       IT IS SO ORDERED.


                                                   ALGENON/.. MARBLEY
                                                    UNITED -STATES DISTRICT JUDGE
       APPROVED:


       /s/ Ralph A. Breitfeller
       Ralph A. Breitfcller (017579)
       rbreitfellcr@keulerbrown.com
       Attorney for Plaintiffs

       /s/Eric./. Tarbox
       Eric J. Tarbox (0041459)
       Eric.Tarbox@OhioAttorneyGcneral.gov
       Attorney for Defendant,
       Ohio Bureau of Worker's Compensation
